Case 19-13576-amc         Doc 82    Filed 04/28/21 Entered 04/28/21 12:49:08                 Desc Main
                                    Document     Page 1 of 3



                         UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   IN RE:                                          :
            Nicholla R. Anderson                   :      Chapter 13
                                                   :
            Debtor (s)                             :      Case No.: 19-13576 AMC

          EXPEDITED MOTION FOR LEAVE OF COURT TO ALLOW
   A SUBSEQUENT BANKRUPTCY FILING AND REQUEST FOR EMERGENCY
                            HEARING

            Debtor, Nicholla R. Anderson, by and through her attorney Brad J. Sadek,

   requests leave of court to file a subsequent Chapter 13 Bankruptcy matter and herein

   submits the following:

            1.     Debtor filed the instant Chapter 13 Bankruptcy on June 3, 2019.

            2.     On or about January 10, 2020, the Debtor signed the Consent Order

             prohibiting her from filing a subsequent bankruptcy matter without further leave

             of Court. A true and correct copy of the executed consent Order entered on

             January 16, 2020 is attached hereto as Exhibit “A.”

            3.     This Motion for leave of court to allow for a subsequent bankruptcy filing

             is being filed on an emergency basis in that there is a Sheriff’s Sale on the

             Debtor’s property located at 1921 Tasker Street Philadelphia, PA 19145

             scheduled for Tuesday May 4, 2021.

            4.     In March, 2020 the Debtor was diagnosed with Covid-19.

            5.     Due to the Debtor’s illness, she was unable to work through May 2020 as

             a postal employee and did not receive her regular pay during said time.

            6.     Based on her lack of work, the Debtor fell further behind on her trustee

             payments led to the dismissal of her case on May 27, 2020.
Case 19-13576-amc    Doc 82     Filed 04/28/21 Entered 04/28/21 12:49:08             Desc Main
                                Document     Page 2 of 3



        7.     The Debtor’s Chapter 13 Plan did not reach Confirmation as the case

         dismissed prior to the Hearing.

        8.     At this time, the Debtor is working and making in excess of $1,800.00

         after taxes every two weeks and can afford the trustee payments which may be in

         excess of $1,500 per month. The Debtor’s mortgage payments are currently

         $325.00 per month.

        9.     Lastly, the Debtor’s real property located at 1921 Tasker Street,

         Philadelphia, Pennsylvania 19145 is most likely worth in excess of $200,000.00

         and the Debtor has equity in the property should she choose to sell the same.

        10.    Prior to the instant case filing numbered 19-13576, the Debtor had filed

         three previous cases dating back to October of 2015.

        11.    On October 6, 2015, the Debtor filed a Chapter 13 Bankruptcy under case

         number 15-17203. The case dismissed on February 15, 2017 due to the debtor’s

         inability to make regular monthly trustee payments.

        12.    Furthermore, the Debtor’s counsel in this matter withdrew from the instant

         case and the Debtor was left without direction or the ability to file a Motion to

         Modify or similar Motion to prevent the dismissal of her case.

        13.    On January September 10, 2017 the Debtor filed a Chapter 13 Bankruptcy

         under case number 17-16145. The case was dismissed due to the debtor’s

         inability to make regular monthly trustee payments on August 27, 2017.

        14.    The Debtor avers that the 341 Hearing – Meeting of Creditors in this

         matter was rescheduled multiple times because the attorney of record failed to
Case 19-13576-amc       Doc 82    Filed 04/28/21 Entered 04/28/21 12:49:08             Desc Main
                                  Document     Page 3 of 3



           appear and furthermore failed to provide her with instructions regarding monthly

           Trustee payments and other Chapter 13 procedures.

          15.     On July 3, 2017 the Debtor filed a Chapter 13 Bankruptcy under case

           number 17-14540. This case was filed pro se and was dismissed for failure to file

           a complete Chapter 13 Petition.

          16.     Based on the circumstances detailed above, the debtor respectfully

           requests the chance to successfully complete a Chapter 13 case and requests an

           Expedited Hearing to be held in this matter due to the pending Sheriff Sale.

          17.     At this time, the Debtor is receiving income and believes that she has the

           affordability to maintain and complete a new Chapter 13 Plan.

          18.     Both the debtor and her Creditors would benefit from vacating the

           Consent Order barring her from refiling.

          WHEREFORE, the Debtor humbly requests this Honorable Court to grant this

   Expedited Motion for Leave of Court to file a subsequent Chapter 13 Bankruptcy matter

   and for such additional or alternative relief as may be just and proper.




   Dated: April 28, 2021                                 /s/Brad J. Sadek, Esq
                                                         Brad J. Sadek, Esq.
                                                         Attorney for Debtor
                                                         1315 Walnut Street
                                                         Suite #502
                                                         Philadelphia, PA 19107
